Exhibit 10.1


NATURAL RESOURCE PARTNERS L.P.
2017 LONG TERM INCENTIVE PLAN
1.Purpose of the Plan. The Natural Resource Partners L.P. 2017 Long Term
Incentive Plan (the “Plan”) has been adopted on December 14, 2017 by GP Natural
Resource Partners LLC, a Delaware limited liability company (“GP LLC”), the
general partner of NRP (GP) LP, a Delaware limited partnership (the “General
Partner”), the general partner of Natural Resource Partners L.P., a Delaware
limited partnership (the “Partnership”). The Plan is intended to promote the
interests of GP LLC, the General Partner, the Partnership and their Affiliates
by providing to Employees, Consultants and Directors incentive compensation
awards to encourage superior performance. The Plan is also contemplated to
enhance the ability of GP LLC, the General Partner, the Partnership and their
respective Affiliates to attract and retain the services of individuals who are
essential for the growth and profitability of the Partnership and to encourage
them to devote their best efforts to advancing the business of the Partnership.
2.    Definitions. As used in the Plan, the following terms shall have the
meanings set forth below:
(a)    “409A Award” means an Award that constitutes a “deferral of compensation”
within the meaning of Section 409A, whether by design, due to a subsequent
modification in the terms and conditions of such Award or as a result of a
change in applicable law following the date of grant of such Award, and that is
not exempt from Section 409A pursuant to an applicable exemption.
(b)    “Section 409A” means Section 409A of the Code and the applicable Treasury
regulations and other interpretive guidance promulgated pursuant to Section 409A
of the Code.
(c)    “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.
(d)    “Award” means an Option, Unit Appreciation Right, Restricted Unit,
Phantom Unit, Unit Award, Substitute Award, Other Unit Based Award or Cash Award
granted under the Plan or Performance Awards and includes, as appropriate, any
tandem DERs granted with respect to an Award.
(e)    “Award Agreement” means the written or electronic agreement by which an
Award shall be evidenced.
(f)    “Board” means the Board of Directors of GP LLC.
(g)    “Cash Award” means an award denominated in cash.
(h)    “Change of Control” means, and shall be deemed to have occurred upon one
or more of the following events:
(i)    any “person” or “group” within the meaning of those terms as used in
Sections 13(d) and 14(d)(2) of the Exchange Act, other than members of GP LLC,
the General Partner, the Partnership, or an Affiliate of GP LLC, the General
Partner or the Partnership, shall become the beneficial owner, directly or
indirectly, by way of merger, consolidation, recapitalization, reorganization or
otherwise, of more than 50% of the voting power of the voting securities of the
GP LLC, the General Partner or the Partnership;
(ii)    the members of GP LLC and the limited partners of the General Partner
and the Partnership approve, in one transaction or a series of transactions, a
plan of complete liquidation of GP LLC, the General Partner or the Partnership;
(iii)    the sale or other disposition by GP LLC, the General Partner or the
Partnership of all or substantially all of its assets in one or more
transactions to any Person other than an Affiliate of GP LLC, the General
Partner or the Partnership;
(iv)    GP LLC, the General Partner or an Affiliate of GP LLC, an Affiliate of
the General Partner or an Affiliate of the Partnership ceases to be the general
partner of the Partnership; or
(v)    any other event specified as a “Change of Control” in an applicable Award
Agreement.


1

--------------------------------------------------------------------------------




Notwithstanding the above, with respect to a 409A Award, a “Change of Control”
shall not occur unless that Change of Control also constitutes a “change in the
ownership of a corporation,” a “change in the effective control of a
corporation,” or a “change in the ownership of a substantial portion of a
corporation’s assets,” in each case, within the meaning of Section
1.409A-3(i)(5) of the Treasury Regulations, as applied to non-corporate
entities.
(i)    “Chief Executive Officer” means the then-current Chief Executive Officer
of GP LLC.
(j)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
(k)    “Committee” means the Board or such committee as may be appointed by the
Board to administer the Plan, which alternative committee may be the board of
directors or managers of any Affiliate of GP LLC, the General Partner or a
committee therefore.
(l)    “Consultant” means an individual who renders consulting or advisory
services to GP LLC, the General Partner, the Partnership or an Affiliate of
either.
(m)    “Director” means a member of the Board or the board of directors of an
Affiliate of GP LLC or the General Partner who is not an Employee or a
Consultant (other than in that individual’s capacity as a Director).
(n)    “Distribution Equivalent Right” or “DER” means a contingent right,
granted alone or in tandem with a specific Award, to receive with respect to
each Unit subject to the Award an amount in cash, Units and/or Phantom Units, as
determined by the Committee in its sole discretion, equal in value to the
distributions made by the Partnership with respect to a Unit during the period
such Award is outstanding.
(o)    “Employee” means an employee of GP LLC, the General Partner, the
Partnership or the respective Affiliates of GP LLC, the General Partner or the
Partnership.
(p)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(q)    “Fair Market Value” means, on any relevant date, the closing sales price
of a Unit on the principal national securities exchange or other market in which
trading in Units occurs on the last market trading day prior to the applicable
day (or, if there is no trading in the Units on such date, on the next preceding
day on which there was trading) as reported in The Wall Street Journal (or other
reporting service approved by the Committee). If Units are not traded on a
national securities exchange or other market at the time a determination of Fair
Market Value is required to be made hereunder, the determination of Fair Market
Value shall be made by the Committee in good faith using a “reasonable
application of a reasonable valuation method” within the meaning of Section 409A
(specifically, Section 1.409A-l(b)(5)(iv)(B) of the Treasury Regulations).
(r)    “General Partner” has the meaning set forth in Section 1.
(s)    “GP LLC” has the meaning set forth in Section 1.
(t)    “Option” means an option to purchase Units granted under the Plan.
(u)    “Other Unit Based Award” means an Award granted to an Employee, Director
or Consultant pursuant to Section 6(f).
(v)    “Participant” means an Employee, Consultant or Director granted an Award
under the Plan.
(w)    “Partnership” has the meaning set forth in Section 1.
(x)    “Performance Award” means a right granted to an Employee, Director or
Consultant pursuant to Section 6(i), to receive an Award based upon performance
criteria specified by the Committee.
(y)    “Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
governmental agency or political subdivision thereof or other entity.
(z)    “Phantom Unit” means a notional Unit granted under the Plan which upon
vesting entitles the Participant to receive, at the time of settlement, a Unit
or an amount of cash equal to the Fair Market Value of a Unit, as determined by
the Committee in its sole discretion.


2

--------------------------------------------------------------------------------




(aa)    “Plan” has the meaning set forth in Section 1.
(bb)    “Qualified Member” means a member of the Committee who is a “nonemployee
director” within the meaning of Rule 16b-3(b)(3).
(cc)    “Restricted Period” means the period established by the Committee with
respect to an Award during which the Award remains subject to forfeiture and is
either not exercisable by or payable to the Participant, as the case may be.
(dd)    “Restricted Unit” means a Unit granted under the Plan that is subject to
a Restricted Period.
(ee)    “Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange
Act or any successor rule or regulation thereto as in effect from time to time.
(ff)    “SEC” means the Securities and Exchange Commission, or any successor
thereto.
(gg)    “Substitute Award” means an award granted pursuant to Section 6(h) of
the Plan.
(hh)    “Unit Distribution Right” or “UDR” means a distribution made by the
Partnership with respect to a Restricted Unit.
(ii)    “Unit” or “Units” means a Common Unit or Common Units of the
Partnership.
(jj)    “Unit Appreciation Right” means a contingent right granted under the
Plan that entitles the holder to receive, in cash or Units, as determined by the
Committee in its sole discretion, an amount equal to the excess of the Fair
Market Value of a Unit on the exercise date of the Unit Appreciation Right (or
another specified date) over the exercise price of the Unit Appreciation Right.
(kk)    “Unit Award” means a grant of a Unit that is not subject to a Restricted
Period.
3.    Administration.
(a)    Authority of the Committee. The Plan shall be administered by the
Committee. A majority of the Committee shall constitute a quorum, and the acts
of the members of the Committee who are present at any meeting thereof at which
a quorum is present, or acts unanimously approved by the members of the
Committee in writing, shall be the acts of the Committee. Subject to the terms
of the Plan and applicable law, and in addition to other express powers and
authorizations conferred on the Committee by the Plan, the Committee shall have
full power and authority to: (i) designate Participants; (ii) determine the type
or types of Awards to be granted to a Participant; (iii) determine the number of
Units to be covered by Awards; (iv) determine the terms and conditions of any
Award, consistent with the terms of the Plan, which terms may include any
provision regarding the acceleration of vesting or waiver of forfeiture
restrictions or any other condition or limitation regarding an Award, based on
such factors as the Committee shall determine, in its sole discretion; (v)
determine whether, to what extent, and under what circumstances Awards may be
vested, settled, exercised, canceled, or forfeited; (vi) modify, waive or adjust
any term or condition of an Award that has been granted, which may include the
acceleration of vesting, waiver of forfeiture restrictions, modification of the
form of settlement of the Award (for example, from cash to Units or vice versa),
early termination of a performance period, or modification of any other
condition or limitation regarding an Award; (vii) interpret and administer the
Plan and any instrument or agreement relating to an Award made under the Plan;
(viii) establish, amend, suspend, or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan; and (ix) make any other determination and take any other action
that the Committee deems necessary or desirable for the administration of the
Plan. The Committee may correct any defect or supply any omission or reconcile
any inconsistency in the Plan or an Award Agreement in such manner and to such
extent as the Committee deems necessary or appropriate. The determinations of
the Committee on the matters referred to in this Section 3(a) shall be final and
conclusive.
(b)    Manner and Exercise of Committee Authority. The Board may take any action
relating to an Award granted or to be granted to a Participant who is then
subject to Section 16 of the Exchange Act in respect of the Partnership. If the
Board has appointed a committee to administer the Plan, any time that a member
of the Committee is not a Qualified Member, any action of the Committee relating
to an Award granted or to be granted to a Participant who is then subject to
Section 16 of the Exchange Act in respect of the Partnership may be taken either
(i) by a subcommittee, designated by the Committee, composed solely of two or
more Qualified Members, or (ii) by the Committee but with each such member who
is not a Qualified Member abstaining or recusing himself or herself from such
action; provided, however, that upon such abstention or recusal the Committee
remains composed solely of two or more Qualified Members. Such action,
authorized by such a subcommittee or by the Committee upon


3

--------------------------------------------------------------------------------




the abstention or recusal of such non-Qualified Member(s), shall be the action
of the Committee for all purposes of the Plan. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations, and
other decisions under or with respect to the Plan or any Award shall be within
the sole discretion of the Committee, may be made at any time and shall be
final, conclusive, and binding upon all Persons, including, without limitation,
GP LLC, the General Partner, the Partnership, any of their respective
Affiliates, any Participant, and any beneficiary of a Participant. The express
grant of any specific power to the Committee, and the taking of any action by
the Committee, shall not be construed as limiting the power or authority of the
Committee. Subject to the Plan and any applicable law, the Committee, in its
sole discretion, may delegate any or all of its powers and duties under the
Plan, including the power to grant Awards under the Plan, to the Chief Executive
Officer, subject to such limitations on such delegated powers and duties as the
Committee may impose, if any, and provided that the Committee may not delegate
its duties where such delegation would violate state partnership law, the
Partnership’s or the General Partner’s limited partnership agreements or GP
LLC’s liminted liability company agreement, or with respect to making Awards to,
or otherwise with respect to Awards granted to, Participants who are subject to
Section 16(b) of the Exchange Act. Upon any such delegation, all references in
the Plan to the “Committee,” other than in Section 7, shall be deemed to include
the Chief Executive Officer. Any such delegation shall not limit the Chief
Executive Officer’s right to receive Awards under the Plan; provided, however,
the Chief Executive Officer may not grant Awards to himself, a Director or any
executive officer of GP LLC, the General Partner or any of its Affiliates, or
take any action with respect to any Award previously granted to himself, an
individual who is an executive officer or a Director. Under no circumstances
shall any such delegation result in the loss of an exemption under Rule
16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Partnership.
(c)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of GP LLC, the General
Partner, the Partnership or any of their respective Affiliates, GP LLC’s, the
General Partner’s or the Partnership’s legal counsel, independent auditors,
consultants or any other agents assisting in the administration of the Plan.
Members of the Committee and any officer or employee of GP LLC, the General
Partner, the Partnership or any of their respective Affiliates acting at the
direction or on behalf of the Committee shall not be personally liable for any
action or determination taken or made in good faith with respect to the Plan,
and shall, to the fullest extent permitted by law, be indemnified and held
harmless by GP LLC with respect to any such action or determination.
(d)    Exemptions from Section 16(b) Liability. It is the intent of GP LLC that
the grant of any Awards to, or other transaction by, a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from Section 16(b) of
the Exchange Act pursuant to Rule 16b-3 or another applicable exemption (except
for transactions acknowledged by the Participant in writing to be non-exempt).
Accordingly, if any provision of the Plan or any Award Agreement does not comply
with the requirements of Rule 16b-3 or such other exemption as then applicable
to any such transaction, such provision shall be construed or deemed amended to
the extent necessary to conform to the applicable requirements of Rule 16b-3 so
that such Participant shall avoid liability under Section 16(b) of the Exchange
Act.
4.    Units.
(a)    Limits on Units Deliverable. Subject to adjustment as provided in Section
4(c) and Section 7, the aggregate number of Units that may be delivered with
respect to Awards under the Plan shall initially be equal to 800,000 Units.
Units withheld from an Award or surrendered by a Participant for purposes of tax
withholding (including Units withheld pursuant to Section 8(b) and the
withholding of Units with respect to Restricted Units) or to satisfy the payment
of any exercise price with respect to the Award, shall not be considered to be
Units delivered under the Plan for this purpose. If any Award is forfeited,
cancelled, exercised, settled in cash, or otherwise terminates or expires
without the actual delivery of Units pursuant to such Award (the grant of
Restricted Units is not a delivery of Units for this purpose), the Units subject
to such Award shall again be available for Awards under the Plan (including
Units not delivered in connection with the exercise of an Option or Unit
Appreciation Right). There shall not be any limitation on the number of Awards
that may be granted and paid in cash.
(b)    Sources of Units Deliverable Under Awards. Any Units delivered pursuant
to an Award shall consist, in whole or in part, of newly issued Units, Units
acquired in the open market, Units acquired from GP LLC, the Partnership, the
General Partner or any Affiliate of GP LLC, the Partnership or the General
Partner, or any other Person, or any combination of the foregoing, as determined
by the Committee in its discretion.
(c)    Anti-dilution Adjustments. Notwithstanding anything contained in Section
7, with respect to any “equity restructuring” event that could result in an
additional compensation expense to GP LLC, the General Partner or the
Partnership pursuant to the provisions of FASB Accounting Standards
Codification, Topic 718 if adjustments to Awards with respect to such event were
discretionary, the Committee shall equitably adjust the number and type of Units
covered by each outstanding Award and the terms and conditions, including the
exercise price and performance criteria (if any), of such Award to equitably
reflect such restructuring event and shall adjust the number and type of Units
(or other securities or property) with respect to which


4

--------------------------------------------------------------------------------




Awards may be granted after such event. With respect to any other similar event
that would not result in an accounting charge under FASB Accounting Standards
Codification, Topic 718 if the adjustment to Awards with respect to such event
were subject to discretionary action, the Committee shall have complete
discretion to adjust Awards in such manner as it deems appropriate with respect
to such other event. In the event the Committee makes any adjustment pursuant to
the foregoing provisions of this Section 4(c), the Committee shall make a
corresponding and proportionate adjustment with respect to the maximum number of
Units that may be delivered with respect to Awards under the Plan as provided in
Section 4(a) and the kind of Units or other securities available for grant under
the Plan.
(d)    Additional Issuances. Except as hereinbefore expressly provided, the
issuance by GP LLC, the General Partner or the Partnership of Units for cash,
property, labor or services, upon direct sale, or upon the conversion of Units
or obligations of GP LLC, the General Partner or the Partnership convertible
into such Units, and in any case whether or not for fair value, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of Units subject to Awards theretofore granted pursuant to the Plan.
5.    Eligibility. Any Employee, Consultant or Director shall be eligible to be
designated a Participant and receive an Award under the Plan; provided, that an
Employee, Consultant or Director must be an “employee” (within the meaning of
General Instruction A.1(a) to Form S-8) of the Partnership or a parent or
subsidiary of the Partnership to be eligible to receive such an Award if such
individual will be granted an Award that shall, or may, be settled in Units.
6.    Awards.
(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. In addition, the Committee may impose on any Award or the
exercise thereof, at the date of grant or thereafter (subject to Section 7(a)),
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine, including terms requiring forfeiture
of Awards in the event of termination of employment by the Participant, or
termination of the Participant’s service relationship with GP LLC, the General
Partner, the Partnership, or their respective Affiliates, and terms permitting a
Participant to make elections relating to his or her Award. The Committee shall
retain full power and discretion to accelerate, waive or modify, at any time,
any term or condition of an Award that is not mandatory under the Plan;
provided, however, that the Committee shall not have any discretion to
accelerate the terms of payment of any 409A Award if such acceleration would
subject a Participant to additional taxes under Section 409A.
(b)    Options. The Committee may grant Options that are intended to comply with
Section 1.409A-l(b)(5)(i)(A) of the Treasury Regulations only to Employees,
Consultants or Directors performing services on the date of grant for the
Partnership or a corporation or other type of entity in a chain of corporations
or other entities in which each corporation or other entity has a “controlling
interest” in another corporation or entity in the chain, starting with the
Partnership and ending with the corporation or other entity for which the
Employee, Consultant or Director performs services. For purposes of this Section
6(b), “controlling interest” means (i) in the case of a corporation, ownership
of stock possessing at least 50% of total combined voting power of all classes
of stock of such corporation entitled to vote or at least 50% of the total value
of shares of all classes of stock of such corporation; (ii) in the case of a
partnership, ownership of at least 50% of the profits interest or capital
interest of such partnership; (iii) in the case of a sole proprietorship,
ownership of the sole proprietorship; or (iv) in the case of a trust or estate,
ownership of an actuarial interest (as defined in Section 1.414(c)-2(b)(2)(ii)
of the Treasury Regulations) of at least 50% of such trust or estate. The
Committee may grant Options that are otherwise exempt from or compliant with
Section 409A to any eligible Employee, Consultant or Director. The Committee
shall have the authority to determine the number of Units to be covered by each
Option, the exercise price therefore and the Restricted Period and other
conditions and limitations applicable to the exercise of the Option, including
the following terms and conditions and such additional terms and conditions, as
the Committee shall determine, that are not inconsistent with the provisions of
the Plan.
(i)    Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted but,
except with respect to a Substitute Award, may not be less than the Fair Market
Value of a Unit as of the date of grant of the Option. For purposes of this
Section 6(b)(i), the Fair Market Value of a Unit shall be determined as of the
date of grant.
(ii)    Time and Method of Exercise. The Committee shall determine the exercise
terms and the Restricted Period with respect to an Option grant, which may
include, without limitation, a provision for accelerated vesting upon the
achievement of specified performance goals or other events, and the method or
methods by which payment of the exercise price with respect thereto may be made
or deemed to have been made, which may include, without limitation, cash, check
acceptable to GP LLC, withholding Units from an Award, a “cashless-broker”
exercise through procedures approved by GP LLC, or any combination of the above
methods, having a Fair Market Value on the exercise date equal to the relevant
exercise price.


5

--------------------------------------------------------------------------------




(iii)    Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment or service to GP LLC,
the General Partner, the Partnership and their respective Affiliates or
membership on the Board or the board of directors of an Affiliate of GP LLC,
whichever is applicable, for any reason during the applicable Restricted Period,
all unvested Options shall be forfeited by the Participant. The Committee may,
in its discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Options; provided, that the waiver contemplated under this Section
6(b)(iii) shall be effective only to the extent that such waiver will not cause
the Participant’s Options that are designed to satisfy Section 409A to fail to
satisfy such Section.
(c)    Unit Appreciation Rights. The Committee may grant Unit Appreciation
Rights that are intended to comply with Section 1.409A-l(b)(5)(i)(B) of the
Treasury Regulations only to Employees, Consultants or Directors performing
services on the date of grant for the Partnership or a corporation or other type
of entity in a chain of corporations or other entities in which each corporation
or other entity has a “controlling interest” in another corporation or entity in
the chain, starting with the Partnership and ending with the corporation or
other entity for which the Employee, Consultant or Director performs services.
For purposes of this Section 6(c), “controlling interest” means (i) in the case
of a corporation, ownership of stock possessing at least 50% of total combined
voting power of all classes of stock of such corporation entitled to vote or at
least 50% of the total value of shares of all classes of stock of such
corporation; (ii) in the case of a partnership, ownership of at least 50% of the
profits interest or capital interest of such partnership; (iii) in the case of a
sole proprietorship, ownership of the sole proprietorship; or (iv) in the case
of a trust or estate, ownership of an actuarial interest (as defined in Section
1.414(c)-2(b)(2)(ii) of the Treasury Regulations) of at least 50% of such trust
or estate. The Committee may grant Unit Appreciation Rights that are otherwise
exempt from or compliant with Section 409A to any eligible Employee, Consultant
or Director. The Committee shall have the authority to determine the Employees,
Consultants and Directors to whom Unit Appreciation Rights shall be granted, the
number of Units to be covered by each grant, whether Units or cash shall be
delivered upon exercise, the exercise price therefor and the conditions and
limitations applicable to the exercise of the Unit Appreciation Rights,
including the following terms and conditions and such additional terms and
conditions as the Committee shall determine, that are not inconsistent with the
provisions of the Plan.
(i)    Exercise Price. The exercise price per Unit under a Unit Appreciation
Right shall be determined by the Committee at the time the Unit Appreciation
Right is granted but, except with respect to a Substitute Award, may not be less
than the Fair Market Value of a Unit as of the date of grant of the Unit
Appreciation Right. For purposes of this Section 6(c)(i), the Fair Market Value
of a Unit shall be determined as of the date of grant.
(ii)    Time of Exercise. The Committee shall determine the Restricted Period
and the time or times at which a Unit Appreciation Right may be exercised in
whole or in part, which may include, without limitation, accelerated vesting
upon the achievement of specified performance goals or other events.
(iii)    Forfeitures. Except as otherwise provided in the terms of the Award
Agreement, upon termination of a Participant’s employment with or service to GP
LLC, the General Partner, the Partnership and their respective Affiliates or
membership on the Board or the board of directors of an Affiliate of GP LLC,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding Unit Appreciation Rights awarded to the Participant shall be
automatically forfeited on such termination. The Committee may, in its
discretion, waive in whole or in part such forfeiture with respect to a
Participant’s Unit Appreciation Rights; provided that the waiver contemplated
under this Section 6(c)(iii) shall be effective only to the extent that such
waiver will not cause the Participant’s Options that are designed to satisfy
Section 409A to fail to satisfy such regulations.
(d)    Restricted Units and Phantom Units. The Committee shall have the
authority to determine the Employees, Consultants and Directors to whom
Restricted Units or Phantom Units shall be granted, the number of Restricted
Units or Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Restricted Units or Phantom Units may
become vested or forfeited and such other terms and conditions as the Committee
may establish with respect to such Awards.
(i)    UDRs. To the extent provided by the Committee, in its discretion, a grant
of Restricted Units may provide that the distributions made by the Partnership
with respect to the Restricted Units shall be subject to the same forfeiture and
other restrictions as the Restricted Unit and, if restricted, such distributions
shall be held, without interest, until the Restricted Unit vests or is forfeited
with the UDR being paid or forfeited at the same time, as the case may be. In
addition, the Committee may provide that such distributions be used to acquire
additional Restricted Units for the Participant. Such additional Restricted
Units may be subject to such vesting and other terms as the Committee may
prescribe. Absent such a restriction on the UDRs in the Award Agreement, UDRs
shall be paid to the holder of the Restricted Unit without restriction at the
same time as cash distributions are paid by the Partnership to its unitholders.
Notwithstanding the foregoing, UDRs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A.


6

--------------------------------------------------------------------------------




(ii)    Forfeitures. Except as otherwise provided in the terms of the applicable
Award Agreement, upon termination of a Participant’s employment with or services
to GP LLC, the General Partner, the Partnership and their respective Affiliates
or membership on the Board or the board of directors of an Affiliate of GP LLC,
whichever is applicable, for any reason during the applicable Restricted Period,
all outstanding, unvested Restricted Units and Phantom Units awarded to the
Participant shall be automatically forfeited on such termination. The Committee
may, in its discretion, waive in whole or in part such forfeiture with respect
to a Participant’s Restricted Units and/or Phantom Units; provided that the
waiver contemplated under this Section 6(d)(ii) shall be effective only to the
extent that such waiver will not cause the Participant’s Restricted Units and/or
Phantom Units that are designed to satisfy Section 409A to fail to satisfy such
Section.
(iii)    Lapse of Restrictions.
Phantom Units. Except as otherwise set forth in an Award Agreement, no later
than the 45th calendar day following the vesting of each Phantom Unit, subject
to the provisions of Section 8(b), the Participant shall be entitled to
settlement of such Phantom Unit and shall receive one Unit or an amount in cash
equal to the Fair Market Value of a Unit (for purposes of this Section
6(d)(iii), as calculated on the last day of the Restricted Period), as
determined by the Committee in its discretion.
Restricted Units. Except as otherwise provided in an Award Agreement, upon the
vesting of each Restricted Unit, subject to satisfying the tax withholding
provisions of Section 8(b), the Participant shall be entitled to have the
restrictions removed from his or her Award so that the Participant then holds an
unrestricted Unit.
(e)    Unit Awards. The Committee shall have the authority to grant a Unit Award
under the Plan to any Employee, Consultant or Director in a number determined by
the Committee in its discretion, as a bonus, compensation or in lieu of cash
compensation the individual is otherwise entitled to receive, in such amounts as
the Committee determines to be appropriate.
(f)    Cash Awards; Other Unit Based Awards. The Committee is authorized,
subject to limitations under applicable law, to grant to Participants such other
Awards that may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on, or related to, Units, as deemed by the
Committee to be consistent with the purposes of the Plan, including, without
limitation, convertible or exchangeable debt securities, other rights
convertible or exchangeable into Units, purchase rights for Units, Awards with
value and payment contingent upon performance of the Partnership or any other
factors designated by the Committee, and Awards valued by reference to the book
value of Units or the value of securities of or the performance of specified
Affiliates of GP LLC, the General Partner or the Partnership. The Committee
shall determine the terms and conditions of such Awards. Units delivered
pursuant to an Award in the nature of a purchase right granted under this
Section 6(f) shall be purchased for such consideration, paid for at such times,
by such methods, and in such forms, including, without limitation, cash, Units,
other Awards, or other property, as the Committee shall determine. Cash awards,
as an element of or supplement to, or independent of any other Award under the
Plan, may also be granted pursuant to this Section 6(f).
(g)    DERs. To the extent provided by the Committee, in its discretion, an
Award may include a tandem DER grant, which may provide that such DERs shall be
paid directly to the Participant, be reinvested into additional Awards, be
credited to a bookkeeping account (with or without interest in the discretion of
the Committee) subject to the same vesting restrictions as the tandem Award, or
be subject to such other provisions or restrictions as determined by the
Committee in its discretion. Absent a contrary provision in the Award Agreement,
DERs shall be paid to the Participant without restriction at the same time as
ordinary cash distributions are paid by the Partnership to its unitholders.
Notwithstanding the foregoing, DERs shall only be paid in a manner that is
either exempt from or in compliance with Section 409A.
(h)    Substitute Awards. Awards may be granted under the Plan in substitution
for similar awards held by individuals who become Employees, Consultants or
Directors as a result of a merger, consolidation or acquisition by the
Partnership or an Affiliate of the Partnership of another entity or the assets
of another entity. Such Substitute Awards that are Options or Unit Appreciation
Rights may have exercise prices less than the Fair Market Value of a Unit on the
date of the substitution if such substitution complies with Section 409A and
other applicable laws and exchange rules. Except as provided in this Section
6(h) or in Section 7, without the approval of the unitholders of the Company,
the terms of outstanding Awards may not be amended to (i) reduce the Exercise
Price of an outstanding Option or Unit Appreciation Right, (ii) grant a new
Option, Unit Appreciation Right or other Award in substitution for, or upon the
cancellation of, any previously granted Option or Unit Appreciation Right that
has the effect of reducing the Exercise Price thereof, (iii) exchange any Option
or Unit Appreciation Right for Units, cash or other consideration when the
Exercise Price per Unit under such Option or Unit Appreciation Right exceeds the
Fair Market Value of a Unit, or (iv) take any other action that would be
considered a “repricing” of an Option or Unit Appreciation Right under the
applicable listing standards of the national securities exchange on which the
Units are listed (if any).


7

--------------------------------------------------------------------------------




(i)    Performance Awards. The right of a Participant to receive a grant of,
exercise, vest in, or receive settlement of any Award, and the timing thereof,
may be subject to such performance conditions as may be specified by the
Committee. The Committee may use such business criteria and other measures of
performance as it may deem appropriate in establishing any performance
conditions, and may exercise its discretion to reduce or increase the amounts
payable under any Award subject to performance conditions.
(i)    Performance Goals Generally. The performance goals for such Performance
Awards shall consist of one or more business criteria or individual performance
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this Section 6(i).
The Committee may determine that such Performance Awards shall be granted,
exercised, and/or settled upon achievement of any one performance goal or that
two or more of the performance goals must be achieved as a condition to grant,
exercise and/or settlement of such Performance Awards. The Committee shall
establish any such performance conditions and goals based on one or more
business criteria for GP LLC, the General Partner and/or the Partnership, on a
consolidated basis, and/or for specified Affiliates or business or geographical
units of the Partnership, as determined by the Committee in its discretion.
Performance goals may differ for Performance Awards granted to any one
Participant or to different Participants.
(ii)    Performance Periods. Achievement of performance goals in respect of such
Performance Awards shall be measured over a performance period of up to ten
years, as specified by the Committee. Performance goals shall be established by
the Committtee not later than 90 days after the beginning of any performance
period applicable to such Performance Awards.
(iii)    Settlement. At the end of each performance period, the Committee shall
determine the amount, if any, of the amount of the potential Performance Award
otherwise payable to each Participant and, except as otherwise provided in an
Award Agreement, such amount shall be paid to the Participant no later than
March 15 of the year following the year that included the last day of the
performance period. Settlement of such Performance Awards shall be in cash,
Units, other Awards or other property, in the discretion of the Committee. The
Committee may, in its discretion, reduce or increase the amount of a settlement
otherwise to be made in connection with such Performance Awards. The Committee
shall specify the circumstances in which such Performance Awards shall be paid
or forfeited in the event of termination of employment by the Participant prior
to the end of a performance period or settlement of Performance Awards.
(j)    Certain Provisions Applicable to Awards.
(i)    Stand-Alone, Additional, Tandem and Substitute Awards. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with, or in substitution for any other Award granted under the Plan or
any award granted under any other plan of the Partnership or any of its
Affiliates. Awards granted in addition to, in substitution for, or in tandem
with other Awards or awards granted under any other plan of the Partnership or
any of its Affiliates may be granted either at the same time as or at a
different time from the grant of such other Awards or awards. If an Award is
granted in substitution or exchange for another Award, the Committee shall
require the surrender of such other Award in consideration for the grant of the
new Award. Awards under the Plan may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of GP LLC, the
General Partner, the Partnership, or any of their respective Affiliates, in
which the value of Units subject to the Award is equivalent in value to the cash
compensation, or in which the exercise price, grant price, or purchase price of
the Award in the nature of a right that may be exercised is equal to the Fair
Market Value of the underlying Units minus the value of the cash compensation
surrendered. Awards granted pursuant to the preceding sentence shall be
designed, awarded and settled in a manner that does not result in additional
taxes under Section 409A.
(ii)    Limits on Transfer of Awards.
Except as provided in Section 6(j)(ii)(C) below, each Option and Unit
Appreciation Right shall be exercisable only by the Participant during the
Participant’s lifetime, or by the Person to whom the Participant’s rights shall
pass by will or the laws of descent and distribution.
Except as provided in Section 6(j)(ii)(C) below, no Award, and no right under
any such Award may be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by a Participant, other than by will or the laws of
descent and distribution, and any such purported assignment, alienation, pledge,
attachment, sale, transfer or encumbrance shall be void and unenforceable
against GP LLC, the General Partner, the Partnership or any of their respective
Affiliates. For the avoidance of doubt, this Section 6(j)(ii)(B) does not apply
to a Unit Award or any Award that has been settled (e.g., a Restricted Unit that
has vested or an Option that has been exercised).


8

--------------------------------------------------------------------------------




To the extent specifically provided by the Committee with respect to an Option
or Unit Appreciation Right, an Option or Unit Appreciation Right may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.
(iii)    Term of Awards. The term of each Award shall be for such period as may
be determined by the Committee.
(iv)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan and any applicable Award Agreement, payments to be made by GP LLC,
the General Partner, the Partnership, or any of their respective Affiliates,
upon the exercise of an Option or other Award or settlement of an Award may be
made in such forms as the Committee shall determine, including without
limitation cash, Units, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis; provided,
however, that any such deferred payment will be set forth in the agreement
evidencing such Award and/or otherwise made in a manner that will not result in
additional taxes under Section 409A. Except as otherwise provided herein, the
settlement of any Award may be accelerated, and cash paid in lieu of Units in
connection with such settlement, in the discretion of the Committee or upon
occurrence of one or more specified events (in addition to a Change of Control).
Installment or deferred payments may be required by the Committee (subject to
Section 7(a) of the Plan, including the consent provisions thereof in the case
of any deferral of an outstanding Award not provided for in the original Award
Agreement) or permitted at the election of the Participant on terms and
conditions established by the Committee and in compliance with Section 409A.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of DERs or other amounts in respect of installment or
deferred payments denominated in Units. The Plan shall not constitute an
“employee benefit plan” for purposes of Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended.
(v)    Issuance of Units. The Units or other securities of the Partnership
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including, but not limited to, in the
form of a certificate issued in the name of the Participant or by book entry,
electronic or otherwise and shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations, and other requirements of the SEC, any stock exchange upon
which such Units or other securities are then listed, and any applicable federal
or state laws, and the Committee may cause a legend or legends to be inscribed
on any such certificates or book entries to make appropriate reference to such
restrictions.
(vi)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine.
(vii)    Exemptions from Section 16(b) Liability. It is the intent of GP LLC
that the grant of any Awards to or other transaction by a Participant who is
subject to Section 16 of the Exchange Act shall be exempt from such Section
pursuant to an applicable exemption (except for transactions acknowledged in
writing to be nonexempt by such Participant). Accordingly, if any provision of
the Plan or any Award Agreement does not comply with the requirements of Rule
16b-3 as then applicable to any such transaction, such provision shall be
construed or deemed amended to the extent necessary to conform to the applicable
requirements of Rule 16b-3 so that such Participant shall avoid liability under
Section 16(b) of the Exchange Act.
(viii)    Delivery of Units or other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any Award Agreement to
the contrary, delivery of Units pursuant to the exercise, vesting and/or
settlement of an Award may be deferred for any period during which, in the good
faith determination of the Committee, GP LLC is not reasonably able to obtain
Units to deliver pursuant to such Award without violating applicable law or the
applicable rules or regulations of any governmental agency or authority or
securities exchange. No Units or other securities shall be delivered pursuant to
any Award until payment in full of any amount required to be paid pursuant to
the Plan or the applicable Award Agreement (including, without limitation, any
exercise price or tax withholding) is received by GP LLC.
(ix)    Additional Agreements. Each Employee, Consultant or Director to whom an
Award is granted under the Plan may be required to agree in writing, as a
condition to the grant of such Award or otherwise, to subject an Award that is
exercised or settled following such Person’s termination of services with GP
LLC, the General Partner, the Partnership or their Affiliates to a general
release of claims and/or a noncompetition and/or non-disparagement agreement in
favor of GP LLC, the General Partner, the Partnership, and their Affiliates,
with such other terms and conditions of such agreement(s) to be determined in
good faith by the Committee.


9

--------------------------------------------------------------------------------




(x)    Termination of Employment. Except as provided herein, the treatment of an
Award upon a termination of employment or any other service relationship by and
between a Participant and GP LLC, the General Partner, the Partnership, or any
of their Affiliates shall be specified in the Award Agreement controlling such
Award.
7.    Amendment and Termination. Except to the extent prohibited by applicable
law:
(a)    Amendments to the Plan and Awards. Except as required by applicable law
or the rules of the principal securities exchange, if any, on which the Units
are traded, the Board or the Committee may amend, alter, suspend, discontinue,
or terminate the Plan in any manner, including increasing the number of Units
available for Awards under the Plan, without the consent of any partner,
Participant, other holder or beneficiary of an Award, or any other Person.
Notwithstanding the foregoing, the Committee may waive any conditions or rights
under, amend any terms of, or alter any Award theretofore granted, provided that
no change, other than a change made in good faith pursuant to Section 7(e)
below, in any Award shall materially reduce the rights or benefits of a
Participant with respect to an Award without the consent of such Participant.
(b)    Subdivision or Consolidation of Units. The terms of an Award and the
number of Units authorized pursuant to Section 4 for issuance under the Plan
shall be subject to adjustment from time to time, in accordance with the
following provisions:
(i)    If at any time, or from time to time, the Partnership shall subdivide as
a whole (by reclassification, by a Unit split, by the issuance of a distribution
on Units payable in Units, or otherwise) or in the event the Partnership
distributes an extraordinary cash dividend the number of Units then outstanding
into a greater number of Units, then, as appropriate, (A) the maximum number of
Units available for the Plan or in connection with Awards as provided in Section
4 shall be increased proportionately, and the kind of other securities available
for the Plan shall be appropriately adjusted, (B) the number of Units (or other
kind of securities) that may be acquired under any then outstanding Award shall
be increased proportionately, and (C) the price (including the exercise price)
for each Unit (or other kind of securities) subject to then outstanding Awards
shall be reduced proportionately, without changing the aggregate purchase price
or value as to which outstanding Awards remain exercisable or subject to
restrictions.
(ii)    If at any time, or from time to time, the Partnership shall consolidate
as a whole (by reclassification, by reverse Unit split, or otherwise) the number
of Units then outstanding into a lesser number of Units, (A) the maximum number
of Units for the Plan or available in connection with Awards as provided in
Section 4 shall be decreased proportionately, and the kind of other securities
available for the Plan shall be appropriately adjusted, (B) the number of Units
(or other kind of securities) that may be acquired under any then outstanding
Award shall be decreased proportionately, and (C) the price (including the
exercise price) for each Unit (or other kind of securities) subject to then
outstanding Awards shall be increased proportionately, without changing the
aggregate purchase price or value as to which outstanding Awards remain
exercisable or subject to restrictions.
(iii)    Whenever the number of Units subject to outstanding Awards and the
price for each Unit subject to outstanding Awards are required to be adjusted as
provided in this Section 7(b), the Committee shall promptly prepare a notice
setting forth, in reasonable detail, the event requiring adjustment, the amount
of the adjustment, the method by which such adjustment was calculated, and the
change in price and the number of Units, other securities, cash, or property
purchasable subject to each Award after giving effect to the adjustments. The
Committee shall promptly provide each affected Participant with such notice.
(iv)    Adjustments under Sections 7(b)(i) and (ii) shall be made by the
Committee, and its determination as to what adjustments shall be made and the
extent thereof shall be final, binding, and conclusive. No fractional interest
shall be issued under the Plan on account of any such adjustments.
(c)    Recapitalizations. If the Partnership recapitalizes, reclassifies its
equity securities, or otherwise changes its capital structure (a
“recapitalization”) without a Change of Control, the number and class of Units
covered by an Award theretofore granted shall be adjusted so that such Award
shall thereafter cover the number and class of Units and securities to which the
holder would have been entitled pursuant to the terms of the recapitalization
if, immediately prior to the recapitalization, the holder had been the holder of
record of the number of Units then covered by such Award and the Unit
limitations provided in Section 4 shall be adjusted in a manner consistent with
the recapitalization.
(d)    Additional Issuances. Except as expressly provided herein, the issuance
by the Partnership of units of any class or securities convertible into units of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
units or obligations of the Partnership convertible into such units or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
Units subject to Awards theretofore granted or the purchase price per Unit, if
applicable.


10

--------------------------------------------------------------------------------




(e)    Change of Control. Subject to any other provisions of the Plan and
notwithstanding any provision of an Award Agreement to the contrary, upon a
Change of Control, the Committee, acting in its sole discretion without the
consent or approval of any holder, may affect one or more of the following
alternatives, which may vary among individual holders and which may vary among
Awards: (i) remove any applicable forfeiture restrictions on any Award; (ii)
accelerate the time of exercisability or the time at which the Restricted Period
shall lapse to a specific date, before or after such Change of Control,
specified by the Committee; (iii)  require the mandatory surrender to GP LLC,
the General Partner or the Partnership by selected holders of some or all of the
outstanding Awards held by such holders (irrespective of whether such Awards are
then subject to a Restricted Period or other restrictions pursuant to the Plan)
as of a date, before or after such Change of Control, specified by the
Committee, in which event the Committee shall thereupon cancel such Awards and
pay to each holder an amount of cash per Unit equal to the amount calculated in
Section 7(f) (the “Change of Control Price”) less the exercise price, if any,
applicable to such Awards; provided, however, that to the extent the exercise
price of an Option or a Unit Appreciation Right exceeds the Change of Control
Price, no consideration will be paid with respect to that Award; or (iv) make
such adjustments to Awards then outstanding as the Committee deems appropriate
to reflect such Change of Control (including, but not limited to, the
substitution of Awards for new awards); provided, however, that the Committee
may determine in its sole discretion that no adjustment is necessary to Awards
then outstanding.
(f)    Change of Control Price. The “Change of Control Price” shall equal the
amount determined in clause (i), (ii), (iii), (iv) or (v), whichever is
applicable, as follows: (i) the per Unit price offered to Unit holders in any
merger or consolidation, (ii) the per Unit value of the Units immediately before
the Change of Control without regard to assets sold in the Change of Control and
assuming GP LLC, the General Partner or the Partnership, as applicable, has
received the consideration paid for the assets in the case of a sale of the
assets, (iii) the amount distributed per Unit in a dissolution transaction, (iv)
the price per Unit offered to Unit holders in any tender offer or exchange offer
whereby a Change of Control takes place, or (v) if such Change of Control occurs
other than pursuant to a transaction described in clauses (i), (ii), (iii), or
(iv) of this Section 7(f), the Fair Market Value per Unit of the Units that may
otherwise be obtained with respect to such Awards or to which such Awards track,
as determined by the Committee as of the date determined by the Committee to be
the date of cancellation and surrender of such Awards. In the event that the
consideration offered to unitholders of the Partnership in any transaction
described in this Section 7(f) or Section 7(e) consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered which is other than cash.
(g)    Impact of Corporate Events on Awards Generally. In the event of changes
in the outstanding Units by reason of a recapitalization, reorganization,
merger, consolidation, combination, exchange or other relevant change in
capitalization occurring after the date of the grant of any Award and not
otherwise provided for by this Section 7, any outstanding Awards and any Award
Agreements evidencing such Awards shall be subject to adjustment by the
Committee at its discretion, which adjustment may, in the Committee’s
discretion, be described in the Award Agreement and may include, but not be
limited to, adjustments as to the number and price of Units or other
consideration subject to such Awards, accelerated vesting (in full or in part)
of such Awards, conversion of such Awards into awards denominated in the
securities or other interests of any successor Person, or the cash settlement of
such Awards in exchange for the cancellation thereof. In the event of any such
change in the outstanding Units, the aggregate number of Units available under
the Plan may be appropriately adjusted by the Committee, whose determination
shall be conclusive.
8.    General Provisions.
(a)    No Rights to Award. No Person shall have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each recipient.
(b)    Tax Withholding. Unless other arrangements have been made that are
acceptable to GP LLC or the General Partner or any of their respective
Affiliates, the Partnership and any of its Affiliates are authorized to accept,
deduct, withhold, or cause to be deducted or withheld, from any Award, from any
payment due or transfer made under any Award or from any compensation or other
amount owing to a Participant the amount (in cash, previously held Units, Units
that would otherwise be issued pursuant to such Award, or other property) of any
applicable taxes payable in respect of the grant or settlement of an Award, its
exercise, the lapse of restrictions thereon, or any other payment or transfer
under an Award or under the Plan and to take such other action as may be
necessary or appropriate in the opinion of GP LLC, the General Partner or any of
their respective Affiliates to pay such taxes. If such taxes are satisfied
through the withholding of Units that are otherwise issuable to the Participant
pursuant to an Award (or through the surrender of Units by the Participant to GP
LLC or the General Partner), the maximum number of Units that may be withheld
(or surrendered) pursuant to this Section 8(b) shall be the number of Units that
have an aggregate Fair Market Value on the date of withholding or repurchase
equal to the aggregate amount of potential tax liabilities determined based on
the greatest withholding rates for federal, state, foreign and/or local tax
purposes, including payroll taxes, that may be utilized with respect to the
Participant without creating adverse accounting treatment with respect to such
Award, as determined by the


11

--------------------------------------------------------------------------------




Committee. It is the intent of GP LLC that the payment of taxes for a
Participant who is subject to Section 16 of the Exchange Act through (i) the
withholding of Units that are otherwise issuable to the Participant pursuant to
an Award or (ii) the surrender of previously held Units by the Participant to GP
LLC or the General Partner shall be exempt from Section 16(b) of the Exchange
Act pursuant to Rule 16b-3 or another applicable exemption (except for
transactions acknowledged by the Participant in writing to be non-exempt). The
method of satisfying tax obligations shall be determined by the Committee in its
sole discretion.
(c)    No Right to Employment or Services. The grant of an Award shall not be
construed as giving a Participant the right to be retained in the employ of GP
LLC, the General Partner, the Partnership or any of their Affiliates, to
continue providing consulting services, or to remain on the Board, as
applicable. Furthermore, GP LLC, the General Partner, the Partnership or any of
their Affiliates may at any time dismiss a Participant from employment or his or
her service relationship free from any liability or any claim under the Plan,
unless otherwise expressly provided in the Plan, any Award Agreement or other
agreement.
(d)    Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware without regard to its conflicts of law
principles.
(e)    Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to
any Person or Award, or would disqualify the Plan or any Award under any law
deemed applicable by the Committee, such provision shall be construed or deemed
amended to conform to the applicable law or, if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect. If any of the terms or provisions of the
Plan or any Award Agreement conflict with the requirements of Rule 16b-3 (as
those terms or provisions are applied to Participants who are subject to Section
16(b) of the Exchange Act), then those conflicting terms or provisions shall be
deemed inoperative to the extent they so conflict with the requirements of Rule
16b-3 (unless the Board or the Committee, as appropriate, has expressly
determined that the Plan or such Award should not comply with Rule 16b-3).
(f)    Other Laws. The Committee may refuse to issue or transfer any Units or
other consideration under an Award if, in its sole discretion, it determines
that the issuance or transfer of such Units or such other consideration might
violate any applicable law or regulation, the rules of the principal securities
exchange on which the Units are then traded, or entitle the Partnership or any
of its Affiliates to recover the same under Section 16(b) of the Exchange Act,
and any payment tendered to GP LLC or the General Partner by a Participant,
other holder or beneficiary in connection with the exercise of such Award shall
be promptly refunded to the relevant Participant, holder or beneficiary.
(g)    No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between GP LLC, the General Partner or any of their Affiliates and
a Participant or any other Person. To the extent that any Person acquires a
right to receive payments from GP LLC, the General Partner or any of their
Affiliates pursuant to an Award, such right shall be no greater than the right
of any general unsecured creditor of GP LLC, the General Partner or such
Affiliate.
(h)    No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine in its sole
discretion whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Units or whether such fractional Units or
any rights thereto shall be canceled, terminated, or otherwise eliminated with
or without consideration.
(i)    Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
(j)    Facility of Payment. Any amounts payable hereunder to any individual
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such individual, or may be applied for the benefit of such individual in any
manner that the Committee may select, and GP LLC and the General Partner shall
be relieved of any further liability for payment of such amounts.
(k)    Allocation of Costs. Nothing herein shall be deemed to override, amend,
or modify any cost sharing arrangement, omnibus agreement, or other arrangement
between GP LLC, the General Partner, the Partnership, and any of their
respective Affiliates regarding the sharing of costs between those entities.
(l)    Gender and Number. Words in the masculine gender shall include the
feminine gender, the plural shall include the singular and the singular shall
include the plural.


12

--------------------------------------------------------------------------------




(m)    Compliance with Section 409A. Nothing in the Plan or any Award Agreement
shall operate or be construed to cause the Plan or an Award to fail to comply
with any applicable requirements of Section 409A. The applicable provisions of
Section 409A are hereby incorporated by reference and shall control over any
Plan or Award Agreement provision in conflict therewith that would cause a
failure of compliance thereunder, to the extent necessary to resolve such
conflict or obviate such failure. All 409A Awards shall be designed to comply
with Section 409A. Notwithstanding any provision herein to the contrary, none of
the Board, the Partnership, GP LLC, the General Partner or any of their
respective Affiliates makes any representations that any Awards (or payments
with respect to any Awards) are exempt from or compliant with Section 409A and
in no event shall the Board, the Partnership, GP LLC, the General Partner or any
of their respective Affiliates be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by any Participant on
account of non-compliance with Section 409A.
(n)    Specified Employee under Section 409A. Subject to any other restrictions
or limitations contained herein, in the event that a “specified employee” (as
defined under Section 409A) becomes entitled to a payment under an Award which
is a 409A Award on account of a “separation from service” (as defined under
Section 409A), to the extent required by the Code, such payment shall occur on
the date that is six months plus one day from the date of such separation from
service. Any amount that is otherwise payable within the six-month period
described herein will be aggregated and paid in a lump sum without interest.
(o)    No Guarantee of Tax Consequences. None of the Board, the Committee, the
Partnership, GP LLC nor the General Partner makes any commitment or guarantee
that any federal, state or local tax treatment will (or will not) apply or be
available to any Participant.
(p)    Clawback. The Plan and any Awards granted or paid hereunder are subject
to any written clawback policies that GP LLC or the General Partner, with the
approval of the Board, may adopt or as may otherwise be required by applicable
law or any applicable securities exchange listing standards. Any such policy may
subject a Participant’s Awards and amounts paid or realized with respect to
Awards under the Plan and amounts paid or payable pursuant or with respect
thereto to reduction, cancelation, forfeiture repurchase and/or recoupment if
certain specified events or wrongful conduct occur, including but not limited to
an accounting restatement due to the Partnership’s material noncompliance with
financial reporting regulations or other events or wrongful conduct specified in
any such clawback policy, including those adopted to conform to the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the Securities and Exchange Commission and that GP LLC or the
General Partner determines should apply to the Plan. Notwithstanding any
provision of the Plan or any Award Agreement to the contrary, GP LLC and the
General Partner reserve the right, without the consent of any Participant or
beneficiary of any Award, to adopt any such clawback policies and procedures,
including such policies and procedures applicable to the Plan or any Award
Agreement with retroactive effect.
9.    Term of the Plan. The Plan shall be effective on the date on which it is
adopted by the Board and shall continue until the earliest of (i) the date
terminated by the Board, (ii) all Units available under the Plan have been
delivered to Participants, or (iii) the 10th anniversary of the date the Plan is
adopted by the Board. However, any Award granted prior to such termination, and
the authority of the Board or Committee to amend, alter, adjust, suspend,
discontinue, or terminate any such Award or to waive any conditions or rights
under such Award, shall extend beyond such termination date.




13